 
Exhibit 10.1
 

THE EMPIRE DISTRICT ELECTRIC COMPANY
 
$60,000,000
Common Stock
(par value $1.00 per share)
 
EQUITY DISTRIBUTION AGREEMENT
 
February 25, 2009
 
UBS Securities LLC
299 Park Avenue
New York, New York 10171-0026
 
Ladies and Gentlemen:
 
The Empire District Electric Company, a Kansas corporation (the “Company”),
confirms its agreement (this “Agreement”) with UBS Securities LLC (the
“Manager”), as follows:
 
SECTION 1. Description of Securities.  The Company proposes to issue and sell
through or to the Manager, as sales agent and/or principal, shares of the
Company’s common stock, par value $1.00 per share (the “Common Stock”), and the
preference stock purchase rights appurtenant thereto (the “Rights”), having an
aggregate offering price of up to $60,000,000 (the “Shares”) on the terms set
forth in Section 3 of this Agreement.  The Company agrees that whenever it
determines to sell the Shares directly to the Manager as principal, it will
enter into a separate agreement (each, a “Terms Agreement”), in form and
substance mutually satisfactory to the Manager and the Company, relating to such
sale in accordance with Section 3 of this Agreement.  The Rights will be issued
in accordance with the Rights Agreement, dated April 27, 2000 (the “Rights
Agreement”), between the Company and Wells Fargo Bank, N.A. (as successor to
ChaseMellon Shareholder Services LLC), as rights agent.
 
SECTION 2. Representations and Warranties of the Company.  The Company
represents and warrants to and agrees with the Manager that:
 
(a) The registration statement on Form S-3 (File No. 333-152729), in respect of
various securities including the Shares, including a form of prospectus, has
been prepared and filed by the Company not earlier than three years prior to the
date hereof, in conformity with the requirements of the Securities Act of 1933,
as amended, and the rules and regulations thereunder (collectively called the
“Act”) and the rules and regulations of the Securities and Exchange Commission
(the “Commission”) thereunder (the “Rules and Regulations”).  Such registration
statement contains certain information concerning the offering and sale of the
Common Stock, including the Shares, and contains additional information
concerning the Company and its business;
 

 
1

--------------------------------------------------------------------------------

 

the Commission has not issued an order preventing or suspending the use of the
Basic Prospectus (as defined below), the Prospectus Supplement (as defined
below), the Prospectus (as defined below) or any Permitted Free Writing
Prospectus (as defined below), or the effectiveness of such registration
statement, and no proceeding for that purpose or pursuant to Section 8A of the
Act has been instituted or, to the Company’s knowledge, threatened by the
Commission.  Except where the context otherwise requires, “Registration
Statement,” as used herein, means the registration statement, as amended at the
time of such registration statement’s effectiveness for purposes of Section 11
of the Act, as such section applies to the Manager, as well as any new
registration statement or post-effective amendment as may have been filed
pursuant to Section 4(e) of this Agreement, including (1) all documents filed as
a part thereof or incorporated or deemed to be incorporated by reference
therein, (2) any information contained or incorporated by reference in a
prospectus filed with the Commission pursuant to Rule 424(b) under the Act, to
the extent such information is deemed, pursuant to  Rule 430B or Rule 430C under
the Act, to be part of the registration statement at the time of such
registration statement’s effectiveness for purposes of Section 11 of the Act, as
such section applies to the Manager, and (3) any registration statement filed to
register the offer and sale of Shares pursuant to Rule 462(b) under the
Act.  Except where the context otherwise requires, “Basic Prospectus,” as used
herein, means the prospectus filed as part of each Registration Statement,
together with any amendments or supplements thereto as of the date of the
Agreement.  Except where the context otherwise requires, “Prospectus
Supplement,” as used herein, means the final prospectus supplement, relating to
the Shares, filed by the Company with the Commission pursuant to Rule 424(b)
under the Act on or before the second business day after the date hereof (or
such earlier time as may be required under the Act), in the form furnished by
the Company to the Manager in connection with the offering of the
Shares.  Except where the context otherwise requires, “Prospectus,” as used
herein, means the Prospectus Supplement together with the Basic Prospectus
attached to or used with the Prospectus Supplement.  “Permitted Free Writing
Prospectuses,” as used herein, means the documents listed on Schedule A attached
hereto or as otherwise agreed by the Company and the Manager in writing.  Any
reference herein to the registration statement, the Registration Statement, the
Basic Prospectus, the Prospectus Supplement, the Prospectus or any Permitted
Free Writing Prospectus shall be deemed to refer to and include the documents,
if any, incorporated by reference, or deemed to be incorporated by reference,
therein (the “Incorporated Documents”), including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents.  Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Basic Prospectus,
the Prospectus Supplement, the Prospectus or any Permitted Free Writing
Prospectus shall be deemed to refer to and include the filing of any document
under the Securities Exchange Act of 1934, as amended, and the rules and
 

 
2

--------------------------------------------------------------------------------

 

regulations thereunder (collectively, the “Exchange Act”) on or after the
initial effective date of the Registration Statement, or the date of the Basic
Prospectus, the Prospectus Supplement, the Prospectus or such Permitted Free
Writing Prospectus, as the case may be, and deemed to be incorporated therein by
reference.
 
(b) The Registration Statement complied when it became effective, complies as of
the date hereof and, as amended, at each deemed effective date with respect to
the Manager pursuant to Rule 430B(f)(2) of the Act, at each Settlement Date (as
defined in Section 3(a)(vi) hereof), and at all times during which a prospectus
is required by the Act to be delivered (whether physically, deemed to be
delivered pursuant to Rule 153 or through compliance with Rule 172 under the Act
or any similar rule) in connection with any sale of Shares, will comply, in all
material respects, with the requirements of the Act, and the Registration
Statement did not and will not, at or during such times, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; the
conditions to the use of Form S-3 in connection with the offering and sale of
the Shares as contemplated hereby have been satisfied;  the Registration
Statement meets, and the offering and sale of the Shares as contemplated hereby
complies with, the requirements of Rule 415 under the Act (including, without
limitation, Rule 415(a)(5)); the Basic Prospectus complied or will comply, at
the time it was or will be filed with the Commission, complies as of the date
hereof (if filed with the Commission on or prior to the date hereof) and, as of
the time of each sale of Shares pursuant to this Agreement (each, a “Time of
Sale”), at each Settlement Date and at all times during which a prospectus is
required by the Act to be delivered (whether physically, deemed to be delivered
pursuant to Rule 153 or through compliance with Rule 172 under the Act or any
similar rule) in connection with any sale of Shares, will comply, in all
material respects, with the requirements of the Act; the Prospectus will comply,
as of the date that it is filed with the Commission, the date of the Prospectus
Supplement, each Time of Sale, each Settlement Date, and at all times during
which a prospectus is required by the Act to be delivered (whether physically,
deemed to be delivered pursuant to Rule 153 or through compliance with Rule 172
under the Act or any similar rule) in connection with any sale of Shares, in all
material respects, with the requirements of the Act (including, without
limitation, Section 10(a) of the Act); at no time during the period that begins
on the date of the Prospectus Supplement and ends at the later of each
Settlement Date and the end of the period during which a prospectus is required
by the Act to be delivered (whether physically, deemed to be delivered pursuant
to Rule 153 or through compliance with Rule 172 under the Act or any similar
rule) in connection with any sale of Shares did or will the Prospectus, as then
amended or supplemented, together with all of the then issued Permitted Free
Writing Prospectuses, if any, include an untrue statement of a material fact or
omit to
 

 
3

--------------------------------------------------------------------------------

 

state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representation or warranty with respect to
any statement contained in the Registration Statement, the Basic Prospectus, the
Prospectus or any Permitted Free Writing Prospectus in reliance upon and in
conformity with information concerning the Manager and furnished in writing by
or on behalf of the Manager expressly for use in the Registration Statement, the
Basic Prospectus, the Prospectus or such Permitted Free Writing Prospectus; each
Incorporated Document, at the time such document was filed with the Commission
or at the time such document became effective, as applicable, complied, in all
material respects, with the requirements of the Exchange Act and did not include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
(c) Prior to the execution of this Agreement, the Company has not, directly or
indirectly, offered or sold any Shares by means of any “prospectus” (within the
meaning of the Act) or used any “prospectus” (within the meaning of the Act) in
connection with the offer or sale of the Shares; the Company has not, directly
or indirectly, prepared, used or referred to any Permitted Free Writing
Prospectus except in compliance with Rule 163 or with Rules 164 and 433 under
the Act; assuming that any such Permitted Free Writing Prospectus is so sent or
given after the Registration Statement was filed with the Commission (and after
such Permitted Free Writing Prospectus was, if required pursuant to Rule 433(d)
under the Act, filed with the Commission), the sending or giving, by the
Manager, of any Permitted Free Writing Prospectus will satisfy the provisions of
Rule 164 or Rule 433 (without reliance on subsections (b), (c) and (d) of Rule
164); the conditions set forth in one or more of subclauses (i) through (iv),
inclusive, of Rule 433(b)(1) under the Act are satisfied, and the registration
statement relating to the offering of the Shares contemplated hereby, as
initially filed with the Commission, includes a prospectus that, other than by
reason of Rule 433 or Rule 431 under the Act, satisfies the requirements of
Section 10 of the Act; neither the Company nor the Manager is disqualified, by
reason of subsection (f) or (g) of Rule 164 under the Act, from using, in
connection with the offer and sale of the Shares, “free writing prospectuses”
(as defined in Rule 405 under the Act) pursuant to Rules 164 and 433 under the
Act; the Company is not an “ineligible issuer” (as defined in Rule 405 under the
Act) as of the eligibility determination date for purposes of Rules 164 and 433
under the Act with respect to the offering of the Shares contemplated by the
Registration Statement; the parties hereto agree and understand that the content
of any and all “road shows” (as defined in Rule 433 under the Act) related to
the offering of the Shares contemplated hereby is solely the property of the
Company.
 

 
4

--------------------------------------------------------------------------------

 



 
(d) The information contained under the heading “Capitalization and liabilities”
set forth in the consolidated balance sheet as of December 31, 2008 or as of the
Company’s then most recently completed quarter or fiscal year, contained in the
Company’s quarterly report on Form 10-Q or the Company’s annual report on Form
10-K, as applicable, sets forth the authorized and outstanding capital stock of
the Company at the indicated date, and there has been no material change in such
information since December 31, 2008 or the Company’s then most recently
completed quarter or fiscal year (subject to the issuance of shares of Common
Stock under the Company's (i) dividend reinvestment and stock purchase plan,
(ii) director and executive compensation plans and (iii) other employee benefits
plans disclosed as outstanding in the Registration Statement (excluding the
exhibits thereto) and the Prospectus and the grant of options or other equity
awards under any such director and executive compensation plans described in the
Registration Statement (excluding the exhibits thereto), the Basic Prospectus
and the Prospectus) (the foregoing clauses (i), (ii) and (iii) being herein
referred to as the “Plans”); all of the issued and outstanding shares of capital
stock, including the Common Stock, of the Company have been duly authorized and
validly issued and are fully paid and non-assessable.
 
(e) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Kansas, with full
corporate power and authority to own, lease and operate its properties and
conduct its business as described in the Registration Statement, the Prospectus
and the Permitted Free Writing Prospectuses, if any, to execute and deliver this
Agreement and to issue, sell and deliver the Shares as contemplated herein.
 
(f) The Empire District Gas Company (“Empire Gas”) has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
State of Kansas, with full corporate power and authority to own, lease and
operate its properties and conduct its business as described in the Registration
Statement, the Prospectus and the Permitted Free Writing Prospectuses.  Other
than Empire Gas, the Company has no “significant subsidiary,” as such term is
defined in Rule 1-02(w) of Regulation S-X under the Act.
 
(g) The Company is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction where the ownership or leasing of its
properties or the conduct of its business requires such qualification, except
where the failure to so qualify or be in good standing would not reasonably be
expected to (i) have a material adverse effect, and would not result in any
development which is reasonably likely to have a
 

 
5

--------------------------------------------------------------------------------

 

material adverse effect, on the business, properties, financial condition or
results of operations of the Company and its subsidiaries taken as a whole, (ii)
prevent or materially interfere with consummation of the transactions
contemplated hereby or (iii) result in the delisting of shares of Common Stock
from the New York Stock Exchange (“NYSE”) (the occurrence of any such effect or
development or any such prevention or interference or any such result described
in the foregoing clauses (i), (ii) and (iii) being herein referred to as a
“Material Adverse Effect”).
 
(h) Empire Gas is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction where the ownership or leasing of its
properties or the conduct of its businesses requires such qualification, except
where the failure to so qualify would not reasonably be expected to have a
Material Adverse Effect.
 
(i) The Shares have been duly and validly authorized and, when issued and
delivered against payment therefor as provided herein, will be duly and validly
issued, fully paid and non-assessable and free of statutory and contractual
preemptive rights, resale rights, rights of first refusal and similar rights;
the Shares, when issued and delivered against payment therefor as provided
herein, will be free of any restriction upon the voting or transfer thereof
pursuant to the Company’s charter or bylaws or any agreement or other instrument
to which the Company is a party; and each such share carries with it one
preference stock purchase right, the terms of which are set forth in the Rights
Agreement thereunder.
 
(j) The capital stock of the Company, including the Shares and the rights
appurtenant thereto, conforms in all material respects to each description
thereof, if any, contained or incorporated by reference in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus; and the
certificates for the Shares are in due and proper form.
 
(k) All of the issued and outstanding shares of capital stock of Empire Gas have
been duly authorized and validly issued, are fully paid and non-assessable and,
except as otherwise disclosed in the Registration Statement (excluding the
exhibits thereto), and the Prospectus, are owned by the Company, in each case
subject to no security interest, other encumbrance or adverse claim.
 
(l) This Agreement has been duly authorized, executed and delivered by the
Company.  The Company has not entered into any other sales agency or
distribution agreements or similar arrangements with any agent or other
representative similar in nature to the equity distribution program established
by this Agreement.
 
(m) The Rights Agreement has been duly authorized, executed and delivered by the
Company; when the Rights shall have been issued in
 

 
6

--------------------------------------------------------------------------------

 

accordance with the terms of this Agreement, such Rights will constitute legally
issued and binding obligations.
 
(n) Each of the Company and Empire Gas (1) is not in violation of its charter or
by-laws, (2) is not in default in any respect, and no event has occurred which,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject and (3) is not in violation in any respect of
any law, ordinance, governmental rule, regulation or court decree to which it or
its property or assets may be subject and has not failed to obtain any material
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except, in the case of clause (2) or (3) above, for any such default,
violation or failure that would not reasonably be expected to result in a
Material Adverse Effect.
 
(o) The execution, delivery and performance of this Agreement and the issuance
of the Shares and consummation of the transactions contemplated hereby will not
conflict with, or result in any breach of or constitute a default under (nor
constitute any event which with notice, lapse of time, or both would result in
any breach of, or constitute a default under), (1) any provisions of the charter
or by-laws of the Company or Empire Gas, or (2) under any provision of any
license, indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any lease, contract or other agreement or
instrument to which the Company or Empire Gas is a party or by which it or its
respective properties may be bound or affected, or (3) under any federal, state,
local or foreign law, regulation or rule or any decree, judgment or order
applicable to the Company or Empire Gas, except, in the case of clause (2)
above, for any such conflict, breach or default which would not reasonably be
expected to result in a Material Adverse Effect.
 
(p) The Company has obtained or made all approvals, authorizations, consents or
orders of or filings with any national, state or local governmental or
regulatory commission, board, body, authority or agency required in connection
with the issuance and sale of the Shares or the consummation by the Company of
the transactions as contemplated hereby other than any necessary qualification
under the securities or blue sky laws of the various jurisdictions in which the
Shares are being offered by the Manager.
 
(q) Except as described in the Registration Statement (excluding the exhibits
thereto) and the Prospectus or except as permitted under the Plans, (i) no
person has the right, contractual or otherwise, to cause the Company to issue or
sell to it any shares of Common Stock or shares of any
 

 
7

--------------------------------------------------------------------------------

 

other capital stock or other equity interests of the Company, (ii) no person has
any preemptive rights, resale rights, rights of first refusal or other rights to
purchase any shares of Common Stock or shares of any other capital stock of or
other equity interests in the Company and (iii) no person has the right to act
as an underwriter, agent, financial advisor to the Company or in any similar
capacity in connection with the offer and sale of the Shares; no person has the
right, contractual or otherwise, to cause the Company to register under the Act
any shares of Common Stock or shares of any other capital stock of or other
equity interests in the Company, or to include any such shares or interests in
the Registration Statement or the offering contemplated thereby.
 
(r) There are no actions, suits, claims, investigations or proceedings pending
or threatened to which the Company or Empire Gas or any of their respective
directors or officers is or would be a party or of which any of their respective
properties is or would be subject, at law, in equity, or before or by any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency which would reasonably be expected to result in a
Material Adverse Effect or prevent consummation of the transactions contemplated
hereby.
 
(s) The accountants (the “Accountants”) who certified the audited financial
statements of the Company and supporting schedules and notes thereto
incorporated by reference in the Registration Statement and the Prospectus are
an independent registered public accounting firm with respect to the Company
within the meaning of the Act and the applicable rules and regulations
thereunder adopted by the Commission and the Public Company Accounting Oversight
Board.
 
(t) The financial statements included or incorporated by reference in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus,
together with the related notes and schedules, present fairly in all material
respects the consolidated financial position of the Company as of the dates
indicated and the consolidated results of operations, cash flows and changes in
stockholders’ equity of the Company for the periods specified (subject, in the
case of interim unaudited financial statements, to year-end adjustments) and
have been prepared in compliance with the applicable requirements of the Act and
Exchange Act and in conformity with U.S. generally accepted accounting
principles applied on a consistent basis during the periods involved, except as
otherwise set forth therein. All disclosures contained or incorporated by
reference in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply with Regulation G
of the Exchange Act and Item 10 of Regulation S-K under the Act, to the extent
applicable.
 

 
8

--------------------------------------------------------------------------------

 



 
(u) Subsequent to the respective dates as of which information is given in the
Registration Statement, the Prospectus and the Permitted Free Writing
Prospectuses, if any, there has not been any material adverse change, or any
development that is reasonably likely to result in a material adverse change, in
the business, properties, financial condition or results of operations of the
Company and its subsidiaries taken as a whole, whether or not arising in the
ordinary course of business (any such change or development, a “Material Adverse
Change”).
 
(v) Neither the Company nor Empire Gas is, and at no time during which a
prospectus is required by the Act to be delivered (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
any sale of Shares will any of them be, and, after giving effect to the offering
and sale of the Shares, neither of them will be, an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.
 
(w) The Company has good and marketable title in fee simple to substantially all
its owned real and fixed properties and good and marketable title to
substantially all its other owned properties and assets, including, without
limitation, the properties of the Company referred to in Item 2. Properties in
the Company's Annual Report on Form 10-K for the fiscal year ended December 31,
2008, in each case free and clear of all liens, charges and encumbrances except
(i) the lien of the Indenture of Mortgage and Deed of Trust, dated as of
September 1, 1944, by and between the Company and The Bank of New York Mellon
Trust Company, N.A. and UMB Bank & Trust, N.A., as trustees, as supplemented and
amended (the “Indenture”), as disclosed in the Registration Statement and the
Prospectus; (ii) permitted encumbrances as defined in the Indenture; and (iii)
such other liens, charges and encumbrances as do not individually, or in the
aggregate, impair the operations of the businesses of the Company in any
material respect;
 
(x) There has been no storage, disposal, generation, manufacture, refinement,
transportation, handling or treatment of toxic wastes, medical wastes, hazardous
wastes or hazardous substances by the Company or any of its subsidiaries (or, to
the actual knowledge of the Company, any of their predecessors in interest) at,
upon or from any of the property now or previously owned or leased by the
Company or its subsidiaries in violation of any applicable law, ordinance, rule,
regulation, order, judgment, decree or permit or which would require remedial
action under any applicable law, ordinance, rule, regulation, order, judgment,
decree or permit, except for any violation or remedial action which would not
reasonably be expected to have, singularly or in the aggregate with all such
violations and remedial actions, a Material Adverse Effect; there has been no
material spill, discharge, leak, emission, injection, escape, dumping or release
of any kind onto such property or into the
 

 
9

--------------------------------------------------------------------------------

 

environment surrounding such property of any toxic wastes, medical wastes, solid
wastes, hazardous wastes or hazardous substances due to or caused by the Company
or any of its subsidiaries or with respect to which the Company or any of its
subsidiaries have actual knowledge, except for any such spill, discharge, leak,
emission, injection, escape, dumping or release which would not reasonably be
expected to have, singularly or in the aggregate with all such spills,
discharges, leaks, emissions, injections, escapes, dumpings and releases, a
Material Adverse Effect; and the terms “hazardous wastes,” “toxic wastes,”
“hazardous substances” and “medical wastes” shall have the meanings specified in
any applicable local, state, federal and foreign laws or regulations with
respect to environmental protection.
 
(y) All material tax returns required to be filed by the Company have been filed
in all jurisdictions where such returns are required to be filed, except where
valid extensions have been obtained; and all taxes, including withholding, value
added and franchise taxes, penalties and interest, assessments, fees and other
charges that are due and payable have been paid (or, with respect to those based
on good faith estimates, have been paid to the extent of such estimates), other
than those being contested in good faith and for which reserves have been
provided in accordance with U.S. generally accepted accounting principles or
those currently payable without penalty or interest and except where the failure
to make such required filings or payments could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  To the
knowledge of the Company, there are no material proposed additional tax
assessments against the Company or its assets or property.
 
(z) The Company maintains insurance covering its properties, operations,
personnel and businesses as the Company deems adequate; such insurance insures
against such losses and risks to an extent which is adequate, in the good faith
judgment of management, to protect the Company and its business.
 
(aa) The Common Stock is an “actively-traded security” excepted from the
requirements of Rule 101 of Regulation M under the Exchange Act by
subsection (c)(1) of such rule.
 
(bb) (A)           The Company has devised and established and maintains the
following, among other, internal controls (without duplication):
 
(1) a system of “internal accounting controls” as contemplated in Section
13(b)(2)(B) of the Exchange Act;
 
(2) “disclosure controls and procedures” as such term is defined in Rule
13a-15(e) under the Exchange Act; and
 

 
10

--------------------------------------------------------------------------------

 



 
(3) “internal control over financial reporting” (as such term is defined in Rule
13a-15(f) under the Exchange Act) (the internal controls referred to in clauses
(1) and (2) above and this clause (3) being hereinafter called, collectively,
the “Internal Controls”).
 
                                (B)           The Internal Controls are
evaluated by the Company’s senior management periodically as appropriate and, in
any event, as required by law.
 
                             (C)           The Internal Controls are,
individually and in the aggregate, effective in all material respects to perform
the functions for which they were established.
 
(D)           Based on the most recent evaluations of the Company’s internal
control over financial reporting, (1) there are no material weaknesses in the
design or operation of the Company’s internal control over financial reporting,
whether considered individually or collectively, and (2) all significant
deficiencies, if any, in the design or operation of the Company’s internal
control over financial reporting have been identified and reported to the
Company’s independent auditors and the audit committee of the Company’s board of
directors.
 
(cc) Any statistical and market-related data included or incorporated by
reference in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus, if any, are based on or derived from sources that the
Company believes to be reliable and accurate, and the Company has obtained the
written consent to the use of such data from such sources to the extent
required.
 
(dd) The Company is in compliance in all material respects with the rules of the
NYSE, including, without limitation, the requirements for continued listing of
the Common Stock on the NYSE and the Company has not received any notice from
the NYSE regarding the delisting of the Common Stock from the NYSE.
 
(ee) Except pursuant to this Agreement, neither the Company nor any of the
subsidiaries has incurred any liability for any finder’s or broker’s fee or
agent’s commission in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby or by the
Registration Statement.
 
(ff) Neither the Company nor any of the subsidiaries nor any of their respective
directors, officers, affiliates or controlling persons has taken, directly or
indirectly, any action designed, or which has constituted or might reasonably be
expected to cause or result in the stabilization or manipulation of
 

 
11

--------------------------------------------------------------------------------

 

the price of any security of the Company to facilitate the sale or resale of the
Shares.
 
(gg) All contracts or documents that are required to be described in the
Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement have been so described and filed as required.
 
(hh) Neither the Company nor any of its subsidiaries nor, to the Company’s
knowledge after due inquiry, any employee or agent of the Company or its
subsidiaries has made any payment of funds of the Company or its subsidiaries or
received or retained any funds in violation of any law, rule or regulation,
which payment, receipt or retention of funds is of a character required to be
disclosed in the Registration Statement or the Prospectus.
 
In addition, any certificate signed by any officer of the Company or any of its
subsidiaries and delivered to the Manager or counsel for the Manager in
connection with the offering of the Shares shall be deemed to be a
representation and warranty by the Company, as to matters covered thereby, to
the Manager.


SECTION 3. Sale and Delivery of Securities.  (a) On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company agrees to issue and sell
through the Manager, as sales agent, and the Manager agrees to use its
commercially reasonable efforts to sell, as sales agent for the Company, the
Shares on the following terms:
 
(i) The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and the Manager on any day that (A) is a trading day for the
NYSE (other than a day on which the NYSE is scheduled to close prior to its
regular weekday closing time), (B) the Company has instructed (which such
instructions need not be provided on a daily basis) the Manager by telephone
(confirmed promptly by electronic mail) from any of the individuals listed as
authorized representatives of the Company on Schedule B hereto (the "Authorized
Company Representatives") to make such sales and (C) the Company has satisfied
its obligations under Section 6 of this Agreement.  The Company will designate
the maximum amount of the Shares to be sold by the Manager daily as agreed to by
the Manager and in any event not in excess of the amount available for issuance
under the currently effective Registration Statement or in a number in excess of
the number of Shares authorized from time to time to be issued and sold under
this Agreement by the Company's board of directors, or a duly authorized
committee thereof, and notified to the Manager in writing. Subject to the terms
and conditions hereof, the Manager shall use its commercially reasonable efforts
to offer and sell all of the Shares designated; provided, however, that the
Manager shall have no obligation to offer or sell any Shares, and the Company
acknowledges and agrees that the Manager shall have no such obligation, in the
event an offer or sale of the Shares on behalf of
 

 
12

--------------------------------------------------------------------------------

 

the Company may in the judgment of the Manager constitute the sale of a “block”
under Rule 10b-18(a)(5) under the Exchange Act or a “distribution” within the
meaning of Rule 100 of Regulation M under the Exchange Act or the Manager
reasonably believes it may be deemed an “underwriter” under the Act in a
transaction that is other than by means of ordinary brokers’ transactions
between members of the NYSE that qualify for delivery of a prospectus in
accordance with Rule 153 under the Act (such transactions are hereinafter
referred to as “At the Market Offerings”).
 
(ii) Notwithstanding the foregoing, the Company, through any of the Authorized
Company Representatives, may instruct the Manager by telephone (confirmed
promptly by electronic mail) not to sell the Shares if such sales cannot be
effected at or above the price designated by the Company in any such
instruction.  Furthermore, the Company shall not authorize the issuance and sale
of, and the Manager shall not be obligated to use its commercially reasonable
efforts to sell, any Shares at a price lower than the minimum price therefor
designated from time to time by the Company’s Board of Directors and notified to
the Manager in writing.  In addition, the Company or the Manager may, upon
notice to the other party hereto by telephone (confirmed promptly by electronic
mail), suspend the offering of the Shares; provided, however, that such
suspension shall not affect or impair the parties’ respective obligations with
respect to the Shares sold hereunder prior to the giving of such notice.
 
(iii) The Manager hereby covenants and agrees not to make any sales of the
Shares on behalf of the Company, pursuant to this Section 3(a), other than (A)
by means of At the Market Offerings and (B) such other sales of the Shares on
behalf of the Company in its capacity as agent of the Company as shall be agreed
by the Company and the Manager.
 
(iv) The compensation to the Manager, as an agent of the Company, for sales of
the Shares shall be 4.25% of the gross sales price of the Shares sold pursuant
to this Section 3(a).  The remaining proceeds, after further deduction for any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales, shall constitute the net proceeds to the Company for such
Shares (the “Net Proceeds”).
 
(v) The Manager shall provide written confirmation to the Company following the
close of trading on the NYSE each day in which the Shares are sold under this
Section 3(a) setting forth the number of the Shares sold on such day, the
aggregate gross sale proceeds and the Net Proceeds to the Company, and the
compensation payable by the Company to the Manager with respect to such sales.
 
(vi) Settlement for sales of the Shares pursuant to this Section 3(a) will occur
on the third business day following the date on which such sales are made (each
such date, a “Settlement Date”).  On each Settlement Date, the Shares sold
through the Manager for settlement on such date shall be issued and delivered by
the
 

 
13

--------------------------------------------------------------------------------

 

Company to the Manager against payment of the Net Proceeds for the sale of such
Shares.  Settlement for all such Shares shall be effected by free delivery of
the Shares by the Company or its transfer agent to the Manager’s account, or to
the account of the Manager's designee, at The Depository Trust Company through
its Deposit and Withdrawal at Custodian System (“DWAC”) or by such other means
of delivery as may be mutually agreed upon by the parties hereto, which in all
cases shall be freely tradable, transferable, registered shares in good
deliverable form, in return for payments in same day funds delivered to the
account designated by the Company.  If the Company, or its transfer agent (if
applicable), shall default on its obligation to deliver the Shares on any
Settlement Date, the Company shall (A) indemnify and hold the Manager harmless
against any loss, claim or damage arising from or as a result of such default by
the Company and (B) pay the Manager any commission to which it would otherwise
be entitled absent such default.  The Company personnel listed on Schedule C
shall be the contact persons for the Company for all matters related to the
settlement of the transfer of the Shares through DWAC for purposes of this
Section 3(vi).
 
(vii) At each Time of Sale, Settlement Date and Representation Date (as defined
in Section 4(o)), the Company shall be deemed to have affirmed each
representation and warranty contained in this Agreement.  Any obligation of the
Manager to use its commercially reasonable efforts to sell the Shares on behalf
of the Company shall be subject to the continuing accuracy of the
representations and warranties of the Company herein, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 6 of this Agreement.
 
(b) (i)  If the Company wishes to issue and sell the Shares other than as set
forth in Section 3(a) of this Agreement (each, a “Placement”), it will notify
the Manager of the proposed terms of such Placement.  If the Manager, acting as
principal, wishes to accept such proposed terms (which it may decline to do for
any reason in its sole discretion) or, following discussions with the Company,
wishes to accept amended terms, the Manager and the Company will enter into a
Terms Agreement setting forth the terms of such Placement.  In the event of a
conflict between the terms of this Agreement and the terms of any Terms
Agreement, the terms of such Terms Agreement will control.
 
(c) (i)  Under no circumstances shall the aggregate gross sales proceeds of the
Shares sold pursuant to this Agreement exceed the least of (A) the amount set
forth in Section 1, (B) the amount available for offer and sale under the
currently effective Registration Statement and (C) the aggregate dollar amount
of Shares authorized from time to time to be issued and sold under this
Agreement by the Company's board of directors, or a duly authorized committee
thereof, and notified to the Manager in writing.
 

 
14

--------------------------------------------------------------------------------

 



 
(ii) If either party has reason to believe that the exemptive provisions set
forth in Rule 101(c)(1) of Regulation M under the Exchange Act are not satisfied
with respect to the Shares, it shall promptly notify the other party and sales
of the Shares under this Agreement shall be suspended until that or other
exemptive provisions have been satisfied in the judgment of each party.
 
(d) Each sale of the Shares to or through the Manager shall be made in
accordance with the terms of this Agreement or, if applicable, a Terms
Agreement.
 
(e) Subject to such further limitations on offers and sales of Shares or
delivery of instructions to offer and sell Shares as set forth herein and as may
be mutually agreed upon by the Company and the Manager, offers and sales of
Shares pursuant to this Agreement shall not be requested by the Company and need
not be made by the Manager at any time when or during any period in which the
Company is or could be deemed to be in possession of material non-public
information.
 
(f) The Company acknowledges and agrees that (A) there can be no assurance that
the Manager will be successful in selling the Shares, (B) the Manager will incur
no liability or obligation to the Company or any other person or entity if it
does not sell Shares for any reason other than a failure by the Manager to use
its commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Shares in accordance
with the terms of this Agreement, and (C) the Manager shall be under no
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as otherwise specifically agreed by the Manager and the Company.
 
SECTION 4. Covenants of the Company.  The Company agrees with the Manager:
 
(a) During the period in which a prospectus relating to the Shares is required
to be delivered under the Act (whether physically, deemed to be delivered
pursuant to Rule 153 or through compliance with Rule 172 under the Act or any
similar rule), to notify the Manager promptly of the time when any amendment to
the Registration Statement has become effective or any supplement to the Basic
Prospectus, the Prospectus or any Permitted Free Writing Prospectus has been
filed; to prepare and file with the Commission, promptly upon the Manager’s
request, any amendments or supplements to the Registration Statement, the Basic
Prospectus, the Prospectus or any Permitted Free Writing Prospectus that, in the
Manager’s reasonable opinion, may be necessary or advisable in connection with
the offering of the Shares by the Manager; and to cause each amendment or
supplement to the Basic Prospectus or the Prospectus to be filed with the
Commission as required pursuant to the applicable paragraph of Rule 424(b) of
the Act or, in the case of any Incorporated Document, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed.
 

 
15

--------------------------------------------------------------------------------

 



 
(b) To promptly advise the Manager, confirming such advice in writing, of any
suspension of the Manager's obligations under Rule 15c2-8(i) under the Exchange
Act or any request by the Commission for amendments or supplements to the
Registration Statement, the Basic Prospectus, the Prospectus or any Permitted
Free Writing Prospectus or for additional information with respect thereto, or
of notice of examination, institution of proceedings for, or the entry of a stop
order suspending the effectiveness of the Registration Statement and, if the
Commission should enter a stop order suspending the effectiveness of the
Registration Statement, to use its reasonable best efforts to obtain the lifting
or removal of such order as soon as possible; to promptly advise the Manager of
any proposal to amend or supplement the Registration Statement, the Basic
Prospectus or the Prospectus, and to provide the Manager and its counsel copies
of any such documents for review and comment a reasonable amount of time prior
to any proposed filing and to file no such amendment or supplement (other than
any prospectus supplement relating to the offering of other securities
(including, without limitation, the Common Stock)) to which the Manager shall
have reasonably objected in writing.
 
(c) To make available to the Manager, as soon as practicable after this
Agreement becomes effective, and thereafter from time to time to furnish to the
Manager, as many copies of the Prospectus (or of the Prospectus as amended or
supplemented if the Company shall have made any amendments or supplements
thereto after the effective date of the Registration Statement) as the Manager
may request for the purposes contemplated by the Act; in case the Manager is
required to deliver (whether physically, deemed to be delivered pursuant to Rule
153 or through compliance with Rule 172 under the Act or any similar rule), in
connection with the sale of the Shares, a prospectus after the nine-month period
referred to in Section 10(a)(3) of the Act, or after the time a post-effective
amendment to the Registration Statement is required pursuant to Item 512(a) of
Regulation S-K under the Act, the Company will prepare, at its expense, promptly
upon request such amendment or amendments to the Registration Statement and the
Prospectus as may be necessary to permit compliance with the requirements of
Section 10(a)(3) of the Act or Item 512(a) of Regulation S-K under the Act, as
the case may be.
 
(d) Subject to Section 4(b) hereof, to file promptly all reports and documents
and any preliminary or definitive proxy or information statement required to be
filed by the Company with the Commission in order to comply with the Exchange
Act for so long as a prospectus is required by the Act to be delivered (whether
physically, deemed to be delivered pursuant to Rule 153 or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Shares; and to provide the Manager, for its review and comment, with a copy of
such reports and statements and other documents to be filed by the Company
pursuant to Section 13, 14 or 15(d) of the Exchange Act during such period a
reasonable amount of time prior to any
 

 
16

--------------------------------------------------------------------------------

 

proposed filing, and to file no such report, statement or document to which the
Manager shall have reasonably objected in writing; and to promptly notify the
Manager of such filing.
 
(e) If immediately prior to the third anniversary (the “Renewal Deadline”) of
the initial effective date of the Registration Statement, any of the Shares
remain unsold by the Manager, the Company will, prior to the Renewal Deadline
file, if it has not already done so and is eligible to do so, a new registration
statement relating to the Shares, in a form reasonably satisfactory to the
Manager, and will use its reasonable best efforts to cause such registration
statement to be declared effective within 180 days after the Renewal
Deadline.  The Company will take all other action reasonably necessary or
appropriate to permit the public offering and sale of the Shares to continue as
contemplated in the expired registration statement.  References herein to the
Registration Statement shall include such new shelf registration statement, if
any.
 
(f) To promptly notify the Manager of the happening of any event that could
require the making of any change in the Prospectus then being used so that the
Prospectus would not include an untrue statement of material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading, and,
during any period during which a prospectus is required to be delivered (whether
physically, deemed to be delivered pursuant to Rule 153 or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Shares, subject to Section 4(b), to prepare and furnish, at the Company’s
expense, to the Manager promptly such amendments or supplements to such
Prospectus as may be necessary to reflect any such change.
 
(g) To furnish such information as may be required and otherwise to cooperate in
qualifying the Shares for offering and sale under the securities or blue sky
laws of such states or other jurisdictions as the Manager may designate and to
maintain such qualifications in effect so long as required for the distribution
of the Shares; provided, however, that the Company shall not be required to
qualify as a foreign corporation or to consent to the service of process under
the laws of any such jurisdiction (except service of process with respect to the
offering and sale of the Shares); and to promptly advise the Manager of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Shares for offer or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.
 
(h) To make generally available to its security holders, and to deliver to the
Manager, an earnings statement of the Company (which will satisfy the provisions
of Section 11(a) of the Act) covering a period of twelve months beginning after
the effective date (as defined in Rule 158(c) of the Act)
 

 
17

--------------------------------------------------------------------------------

 

of the Registration Statement as soon as is reasonably practicable after the
termination of such twelve-month period but not later than eighteen months after
the effective date (as such date is defined in Rule 158(c) under the Act) of the
Registration Statement.
 
(i) To apply the net proceeds from the sale of the Shares in the manner set
forth under the caption “Use of proceeds” in the Prospectus Supplement.
 
(j) Not to sell, offer to sell, contract or agree to sell, hypothecate, pledge,
grant any option to sell or otherwise dispose of or agree to dispose of,
directly or indirectly, any shares of the Common Stock or securities convertible
into or exchangeable or exercisable for the Common Stock or warrants or other
rights to purchase the Common Stock or any other securities of the Company that
are substantially similar to the Common Stock or permit the registration under
the Act of any shares of the Common Stock, in each case without giving the
Manager at least three business days’ prior written notice specifying the nature
of the proposed sale and the date of such proposed sale.  Notwithstanding the
foregoing, the Company may (i) register the offer and sale of the Shares through
the Manager pursuant to this Agreement; (ii) file registration statements
relating to Common Stock that may be issued pursuant the Company's (a) dividend
reinvestment and stock purchase plan, (b) director and executive compensation
plans and (c) other employee benefits plans (in the case of (a), (b) and (c)
above as such plans are described in the Company’s reports filed with the
Commission under the Exchange Act); or (iii) issue shares of the Common Stock,
issue options to purchase shares of the Common Stock or make grants of other
equity awards, pursuant to any of the plans referred to in clause (ii)
above.  In the event that notice of a proposed sale is provided by the Company
pursuant to this Section 4(j), the Manager may suspend activity under this
program for such period of time as may be requested by the Company or as may be
deemed appropriate by the Manager.
 
(k) Not, at any time at or after the execution of this Agreement, to offer or
sell any Shares by means of any “prospectus” (within the meaning of the Act), or
use any “prospectus” (within the meaning of the Act) in connection with the
offer or sale of the Shares, in each case other than the Prospectus.
 
(l) The Company will not, and will cause its subsidiaries not to, take, directly
or indirectly, any action designed, or which will constitute, or has
constituted, or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.
 
(m) To use its reasonable best efforts to cause the Common Stock to be listed on
the NYSE and to maintain such listing.
 

 
18

--------------------------------------------------------------------------------

 



 
(n) To advise the Manager immediately after it shall have received notice or
obtain knowledge thereof, of any information or fact that would alter or affect
any opinion, certificate, letter and other document provided to the Manager
pursuant to Section 6 herein.
 
(o) Upon commencement of the offering of the Shares under this Agreement, and
each time that (i) the Registration Statement or the Prospectus shall be amended
or supplemented (other than pursuant to subclause (ii) below and other than a
prospectus supplement filed pursuant to Rule 424(b) under the Act relating
solely to the offering of securities other than the Shares), (ii) there is filed
with the Commission any document incorporated by reference into the Prospectus
(other than a Current Report on Form 8-K, unless the Manager shall otherwise
reasonably request), or (iii) the Manager may otherwise reasonably request (the
date of commencement of the offering of the Shares under this Agreement and each
date referred to in subclauses (i), (ii) and (iii) above, each a “Representation
Date”), to furnish or cause to be furnished to the Manager forthwith a
certificate dated and delivered the Representation Date, in form reasonably
satisfactory to the Manager to the effect that the statements contained in the
certificate referred to in Section 6(h) of this Agreement which were last
furnished to the Manager are true and correct as of such Representation Date, as
though made at and as of such date (except that such statements shall be deemed
to relate to the Registration Statement and the Prospectus as amended and
supplemented to such date) or, in lieu of such certificate, a certificate of the
same tenor as the certificate referred to in said Section 6(h), modified as
necessary to relate to the Registration Statement and the Prospectus as amended
and supplemented to the time of delivery of such certificate.
 
(p) At each Representation Date, to furnish or cause to be furnished forthwith
to the Manager a written opinion of Cahill Gordon & Reindel LLP, counsel to the
Company (“Company Counsel”), or other counsel satisfactory to the Manager, dated
and delivered as of such Representation Date, in form and substance reasonably
satisfactory to the Manager, of the same tenor as the opinion referred to in
Section 6(c) of this Agreement, but modified as necessary to relate to the
Registration Statement and the Prospectus as amended and supplemented to the
time of delivery of such opinion.
 
(q) At each Representation Date, to furnish or cause to be furnished forthwith
to the Manager a written opinion of Spencer, Scott & Dwyer, P.C., Missouri
counsel to the Company (“Missouri Counsel”), or other counsel reasonably
satisfactory to the Manager, dated and delivered as of such Representation Date,
in form and substance satisfactory to the Manager, of the same tenor as the
opinion referred to in Section 6(d) of this Agreement, but modified as necessary
to relate to the Registration Statement and the Prospectus as amended and
supplemented to the time of delivery of such opinion.
 

 
19

--------------------------------------------------------------------------------

 



 
(r) At each Representation Date, to furnish or cause to be furnished forthwith
to the Manager a written opinion of Anderson & Byrd, LLP, Kansas counsel to the
Company (“Kansas Counsel”), or other counsel reasonably satisfactory to the
Manager, dated and delivered as of such Representation Date, in form and
substance satisfactory to the Manager, of the same tenor as the opinion referred
to in Section 6(e) of this Agreement, but modified as necessary to relate to the
Registration Statement and the Prospectus as amended and supplemented to the
time of delivery of such opinion.
 
(s) At each Representation Date, to furnish or cause to be furnished forthwith
to the Manager a written opinion of Brydon, Swearengen & England, Professional
Corporation, special regulatory counsel to the Company (“Special Regulatory
Counsel”), or other counsel reasonably satisfactory to the Manager, dated and
delivered as of such Representation Date, in form and substance satisfactory to
the Manager, of the same tenor as the opinion referred to in Section 6(f) of
this Agreement, but modified as necessary to relate to the Registration
Statement and the Prospectus as amended and supplemented to the time of delivery
of such opinion.
 
(t) At each Representation Date, to furnish or cause to be furnished to the
Manager forthwith a certificate of the Secretary of the Company, dated and
delivered as of such Representation Date, in form and substance reasonably
satisfactory to the Manager.
 
(u) At each Representation Date, Dewey & LeBoeuf LLP, counsel to the Manager,
shall deliver a written opinion, dated and delivered as of such Representation
Date, in form and substance satisfactory to the Manager.
 
(v) Upon commencement of the offering of the Shares under this Agreement, and
each time that (i) the Registration Statement or the Prospectus shall be amended
or supplemented to include additional or amended financial information, (ii) the
Company shall file an annual report on Form 10-K or a quarterly report on Form
10-Q or (iii) upon the reasonable request by the Manager and upon reasonable
advance notice to the Company, there is filed with the Commission any document
(other than an annual report on Form 10-K or a quarterly report on Form 10-Q)
incorporated by reference into the Prospectus which contains financial
statements, to cause the Accountants, or other independent accountants
satisfactory to the Manager, forthwith to furnish the Manager a letter, dated
the date of the commencement of the offering, the date of effectiveness of such
amendment, the date of filing of such supplement or other document with the
Commission, as the case may be, in form and substance reasonably satisfactory to
the Manager, of the same tenor as the letter referred to in Section 6(g) of this
Agreement but modified to relate to the
 

 
20

--------------------------------------------------------------------------------

 

Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.
 
(w) At each Representation Date, to conduct a due diligence session, in form and
substance, reasonably satisfactory to the Manager, which shall include
representatives of the management and the accountants of the Company.
 
(x) That the Company consents to the Manager trading in the Common Stock for the
Manager’s own account and for the account of its clients at the same time as
sales of the Shares occur pursuant to this Agreement.
 
(y) If to the knowledge of the Company, any condition set forth in Section 6(a)
or 6(k) of this Agreement shall not have been satisfied on the applicable
Settlement Date, to offer to any person who has agreed to purchase the Shares
from the Company as the result of an offer to purchase solicited by the Manager
the right to refuse to purchase and pay for such Shares.
 
(z) To disclose in its quarterly reports on Form 10-Q and in its annual report
on Form 10-K the number of the Shares sold through or to the Manager under this
Agreement, the Net Proceeds to the Company and the compensation paid by the
Company with respect to sales of the Shares pursuant to this Agreement during
the relevant quarter.
 
(aa) To ensure that prior to instructing the Manager to sell Shares the Company
shall have obtained all necessary corporate and regulatory authority for the
offer and sale of such Shares.
 
(bb) That each acceptance by the Company of an offer to purchase the Shares
hereunder shall be deemed to be an affirmation to the Manager that the
representations and warranties of the Company contained in or made pursuant to
this Agreement are true and correct as of the date of such acceptance as though
made at and as of such date, and an undertaking that such representations and
warranties will be true and correct as of the Settlement Date for the Shares
relating to such acceptance, as though made at and as of such date (except that
such representations and warranties shall be deemed to relate to the
Registration Statement and the Prospectus as amended and supplemented as of the
date of such acceptance).
 
SECTION 5. Payment of Expenses.  (a) The Company agrees with the Manager that
whether or not the transactions contemplated hereunder are consummated or this
Agreement is terminated, to pay all of the Company's expenses incident to the
performance of its obligations hereunder, including, but not limited to, such
costs, expenses, fees and taxes in connection with (i) the preparation and
filing of the Registration Statement, the Basic Prospectus, the Prospectus
Supplement, the Prospectus, each Permitted Free Writing Prospectus and any
amendments or supplements thereto, and
 

 
21

--------------------------------------------------------------------------------

 

the printing and furnishing of copies of each thereof to the Manager (including
costs of mailing and shipment), (ii) the registration, issue, sale and delivery
of the Shares including any stock or transfer taxes and stamp or similar duties
payable upon the sale, issuance or delivery of the Shares, (iii) the
reproduction and/or printing and furnishing of this Agreement and any other
closing document to the Manager (including costs of mailing and shipment), (iv)
the qualification of the Shares for offering and sale under state laws and the
determination of their eligibility for investment under state or foreign law as
aforesaid (including the reasonable legal fees and filing fees and other
disbursements of counsel for the Manager) and the printing and furnishing of
copies of any blue sky surveys to the Manager, (v) the listing of the Shares on
any securities exchange or qualification of the Shares for quotation on the NYSE
and any registration thereof under the Exchange Act, (vi) any filing for review
of the public offering of the Shares by Financial Industry Regulatory Authority
(“FINRA”), including the reasonable legal fees and disbursements of counsel for
the Manager relating to FINRA matters and (vii) the reasonable fees and
disbursements of the Company’s counsel and of the Company’s accountants.
 
(b) The Company shall reimburse the Manager for all reasonable fees and
disbursements of counsel for the Manager incurred in connection with this
Agreement and any Terms Agreement (“Manager Expenses”) in accordance with
Schedule D attached hereto.
 
(c) Except as provided in this Section 5 and Schedule D hereto, the Manager will
pay all of its other own out-of-pocket costs and expenses incurred in connection
with entering into this Agreement and the transactions contemplated by this
Agreement, including, without limitation, travel, reproduction, printing and
similar expenses.
 
SECTION 6. Conditions of Manager’s Obligations.  The obligations of the Manager
hereunder are subject to (i) the accuracy of the representations and warranties
on the part of the Company on the date hereof, as of each Representation Date
and as of each Settlement Date, (ii) the performance by the Company of its
obligations hereunder and (iii) to the following additional conditions
precedent:
 
(a) (i)  No stop order with respect to the effectiveness of the Registration
Statement shall have been issued under the Act or proceedings initiated under
Section 8(d) or 8(e) of the Act, and no order directed at or in relation to any
document incorporated by reference therein and no order preventing or suspending
the use of the Prospectus has been issued by the Commission, and no suspension
of the qualification of the Shares for offering or sale in any jurisdiction, or
to the knowledge of the Company or the Manager of the initiation or threatening
of any proceedings for any of such purposes, has occurred; (ii) the Registration
Statement, as amended, shall not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; (iii)
 

 
22

--------------------------------------------------------------------------------

 

none of the Basic Prospectus or the Prospectus, as amended, shall include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they are made, not misleading; and (iv) no Prospectus, together with all
Permitted Free Writing Prospectuses, if any, shall include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they are
made, not misleading.
 
(b) Subsequent to the respective dates as of which information is given in the
Registration Statement, the Basic Prospectus, the Prospectus and the Permitted
Free Writing Prospectuses, if any, no Material Adverse Change, in the judgment
of the Manager, shall have occurred (other than as referred to in the
Registration Statement and Prospectus); and no transaction which is material and
unfavorable to the Company (other than as referred to in the Registration
Statement and the Prospectus) in the judgment of the Manager, shall have been
entered into by the Company or Empire Gas.
 
(c) The Company shall furnish to the Manager, at every date specified in Section
4(p) of this Agreement, an opinion of Company Counsel, addressed to the Manager,
and dated as of such date, and in form reasonably satisfactory to the Manager,
in the form set forth in Exhibits A-1 and A-2 hereto.
 
(d) The Company shall furnish to the Manager, at every date specified in Section
4(q) of this Agreement, an opinion of Missouri Counsel, addressed to the
Manager, and dated as of such date, and in form reasonably satisfactory to the
Manager, in the form set forth in Exhibit B hereto.
 
(e) The Company shall furnish to the Manager, at every date specified in Section
4(r) of this Agreement, an opinion of Kansas Counsel, addressed to the Manager,
and dated as of such date, and in form reasonably satisfactory to the Manager,
in the form set forth in Exhibit C hereto.
 
(f) The Company shall furnish to the Manager, at every date specified in Section
4(s) of this Agreement, an opinion of Special Regulatory Counsel, addressed to
the Manager, and dated as of such date, and in form reasonably satisfactory to
the Manager, in the form set forth in Exhibit D hereto.
 
(g) At the dates specified in Section 4(v) of this Agreement, the Manager shall
have received from the Accountants a letter dated the date of delivery thereof
and addressed to the Manager in form and substance reasonably satisfactory to
the Manager.
 

 
23

--------------------------------------------------------------------------------

 



 
(h) The Company shall deliver to the Manager, at every Representation Date, a
certificate signed on behalf of the Company by the Company's chief executive
officer or chief financial officer to the effect that (i) the representations
and warranties of the Company as set forth in this Agreement are true and
correct as of the Representation Date, (ii) the Company has performed such of
its obligations under this Agreement as are to be performed at or before each
such Representation Date, and (iii) the conditions set forth in paragraphs (a)
and (b) of Section 6 have been met.  The certificate shall also state that the
Shares have been duly and validly authorized by the Company, that all corporate
action required to be taken for the issuance and sale of the Shares has been
validly and sufficiently taken, and that the Company’s Board of Directors or any
other body with authority has not revoked, rescinded or otherwise modified or
withdrawn such authorization or corporate action.
 
(i) The Manager shall have received, at every date specified in Section 4(u) of
this Agreement, the favorable opinion of Dewey & LeBoeuf LLP, counsel to the
Manager, dated as of such date, and in form and substance reasonably
satisfactory to the Manager.
 
(j) The Manager shall have received, at every date specified in Section 4(t) of
this Agreement, a certificate of the Secretary of the Company, dated as of such
date, and in form and substance reasonably satisfactory to the Manager.
 
(k) All filings with the Commission required by Rule 424 under the Act to have
been filed by the Settlement Date shall have been made within the applicable
time period prescribed for such filing by Rule 424.
 
(l) The Shares shall have been approved for listing on the NYSE, subject only to
notice of issuance at or prior to the Settlement Date.
 
SECTION 7. Indemnification and Contribution.
 
(a) The Company will indemnify and hold harmless the Manager and its affiliates,
and such person, if any, who controls the Manager within the meaning of the Act,
the Manager’s and its affiliates' directors and officers, and the successors and
assigns of all of the foregoing persons, against the losses, claims, damages or
liabilities, joint or several, to which the Manager, its affiliates or such
controlling person may become subject, under the Act, the Exchange Act, common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the Registration
Statement, the Basic Prospectus, the Prospectus or any Permitted Free Writing
Prospectus or any amendment or supplement to any thereof, or arise out of or are
based upon the omission or
 

 
24

--------------------------------------------------------------------------------

 

alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; and will reimburse
the Manager, its affiliates and such controlling person for any legal or other
expenses reasonably incurred by the Manager, its affiliates or such controlling
person in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the Company will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in any of such documents in
reliance upon and in conformity with written information furnished to the
Company by the Manager specifically for use therein.  The indemnification
obligation contained in this Section 7 will be in addition to any liability
which the Company may otherwise have.
 
(b) The Manager will indemnify and hold harmless the Company, each of its
directors, each of its officers who has signed the Registration Statement, and
each person, if any, who controls the Company within the meaning of the Act,
against any losses, claims, damages or liabilities to which the Company or any
such director, officer or controlling person may become subject, under the Act
or otherwise, insofar as such losses, claims, damages or liabilities (or action
in respect thereof) arise out of or are based upon an untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement, the Basic Prospectus, the Prospectus, any Permitted Free Writing
Prospectus, or any amendment or supplement to any thereof, or arise out of or
are based upon the omission or the alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Company by the Manager specifically for use therein, and will reimburse any
legal or other expenses reasonably incurred by the Company or any such director,
officer or controlling person in connection with investigating or defending any
such loss, claim, damage, liability or action.  The indemnification obligation
contained in this Section 7 will be in addition to any liability which the
Manager may otherwise have.
 
In addition to any other information the Manager may furnish, the Manager hereby
furnishes to the Company specifically for use in the Prospectus the information
set forth in the last sentence of the first paragraph under the heading “Plan of
Distribution”.  The Manager has not furnished anything else to the Company up to
the date hereof and the Company agrees that the Manager did not furnish anything
else up to the date hereof.
 

 
25

--------------------------------------------------------------------------------

 



 
(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 7, notify the indemnifying party of the commencement thereof; but the
omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party otherwise than under this
Section 7.  In case any action is brought against any indemnified party, and it
notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel selected by the indemnifying party and
acceptable to the indemnified party (the indemnified party shall not
unreasonably reject such counsel), and after notice from the indemnifying party
to such indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section 7 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation.  The indemnified party shall have the right to employ
its counsel in any such action, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (i)  the employment of
counsel by such indemnified party has been authorized by the indemnifying party,
(ii) the indemnified party shall have reasonably concluded that there may be a
conflict of interest between the indemnifying party and the indemnified party in
the conduct of the defense of such action (in which case the indemnifying party
shall not have the right to direct the defense of such action on behalf of the
indemnified party) or (iii) the indemnifying party shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of one counsel representing all indemnified parties shall
be at the expense of the indemnifying party.  An indemnifying party shall not be
liable for any settlement of any action or claim effected without its
consent.  No indemnifying party shall (i) without the prior written consent of
the indemnified parties (which consent shall not be unreasonably withheld),
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include an admission of fault, culpability or a
failure to act, by or on behalf of such indemnified party, or (ii) be liable for
any settlement of any action or claim effected without its written consent
(which consent shall not be unreasonably withheld), but if settled with the
consent of the indemnifying party or if there be a final judgment of the
plaintiff in any such action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
 

 
26

--------------------------------------------------------------------------------

 

reason of such settlement or judgment in accordance with the other provisions of
this Section 7.
 
(d) If recovery is not available under the foregoing indemnification provisions
of Section 7 of this Agreement, for any reason other than as specified therein,
the parties entitled to indemnification by the terms thereof shall be entitled
to contribution to liabilities and expenses, except to the extent that
contribution is not permitted under Section 11(f) of the Act.  In determining
the amount of contribution to which the respective parties are entitled, there
shall be considered the relative benefits received by each party from the
issuance and sale of the Shares, the parties’ relative knowledge and access to
information concerning the matter with respect to which the claim was asserted,
the opportunity to correct and prevent any statement or omission, and any other
equitable considerations appropriate under the circumstances.  The Company and
the Manager agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.  The Manager
or any person controlling the Manager shall not be obligated to make
contribution hereunder which in the aggregate exceeds commissions received by it
under this Agreement, less the aggregate amount of any damages which the Manager
and its controlling persons have otherwise been required to pay in respect of
the same claim or any substantially similar claim.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
SECTION 8. Representations and Agreements to Survive Delivery.  The indemnity
and contribution agreements contained in Section 7 and the covenants, warranties
and representations of the Company contained in this Agreement or in
certificates delivered pursuant hereto shall remain in full force and effect
regardless of any investigation made by or on behalf of the Manager, its
partners, directors or officers or any person (including each partner, officer
or director of such person) who controls the Manager within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, or by or on behalf of
the Company, its directors or officers or any person who controls the Company
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act,
and shall survive any termination of this Agreement or the issuance and delivery
of the Shares.
 
SECTION 9. Termination.
 
(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time.  Any such termination shall be without liability of any party to any other
party except that (i) if any of the Shares have been sold through the Manager
for the Company, then Section 4(x) shall remain in full force and effect, (ii)
 

 
27

--------------------------------------------------------------------------------

 

with respect to any pending sale, through the Manager for the Company, the
obligations of the Company, including in respect of compensation of the Manager,
shall remain in full force and effect notwithstanding the termination and (iii)
the provisions of Sections 5, 7, 8, 10, 11, 12, 17 and 19 of this Agreement
shall remain in full force and effect notwithstanding such termination.
 
(b) The Manager shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time.  Any such termination shall be without liability of any party to any other
party except that the provisions of Sections 5, 7, 8, 10, 11, 12, 17 and 19 of
this Agreement shall remain in full force and effect notwithstanding such
termination.
 
(c) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 9(a) or (b) above or otherwise by mutual agreement of the
parties; provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Sections 5, 7 and 8 shall remain in full force
and effect.
 
(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Manager or the Company, as the case may be.  If such termination shall occur
prior to the Settlement Date for any sale of the Shares, such sale shall settle
in accordance with the provisions of Section 3(a)(vi) of this Agreement.
 
SECTION 10. Notices.  Except as otherwise herein provided, all statements,
requests, notices and agreements under this Agreement shall be in writing and
delivered by hand, overnight courier, mail or facsimile and, if to the Manager,
shall be sufficient in all respects if delivered or sent to UBS Securities LLC,
299 Park Avenue, New York, NY 10171-0026, Attention: Syndicate Department, Fax
No. (212) 821-6186, with a copy for information purposes to UBS Securities LLC,
677 Washington Blvd., Stamford, CT, 06901, Attention:  Legal and Compliance
Department, Fax No. (203) 719-0680 and, if to the Company, it shall be
sufficient in all respects if delivered or sent to the Company at the offices of
the Company at 602 S. Joplin Avenue, Joplin, Missouri 64801, Fax No. (417)
625-5153 (Attention:  Vice President - Finance) (or such other place as the
Company may specify in writing).  Each party to this Agreement may change such
address for notices by sending to the parties to this Agreement written notice
of a new address for such purpose.
 
SECTION 11. Parties at Interest.  The Agreement herein set forth has been and is
made solely for the benefit of the Manager and the Company and to the
 

 
28

--------------------------------------------------------------------------------

 

extent provided in Section 7 of this Agreement the controlling persons,
directors and officers referred to in such section, and their respective
successors, assigns, heirs, personal representatives and executors and
administrators.  No other person, partnership, association or corporation
(including a purchaser, as such purchaser, from the Manager) shall acquire or
have any right under or by virtue of this Agreement.
 
SECTION 12. No Fiduciary Relationship.  The Company hereby acknowledges that the
Manager is acting solely as sales agent and/or principal in connection with the
purchase and sale of the Company’s securities.  The Company further acknowledges
that the Manager is acting pursuant to a contractual relationship created solely
by this Agreement entered into on an arm’s length basis, and in no event do the
parties intend that the Manager act or be responsible as a fiduciary to the
Company, its management, stockholders or creditors or any other person in
connection with any activity that the Manager may undertake or have undertaken
in furtherance of the purchase and sale of the Company’s securities, either
before or after the date hereof.  The Manager hereby expressly disclaims any
fiduciary or similar obligations to the Company, either in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions, and the Company hereby confirms its understanding and agreement to
that effect.  The Company and the Manager agree that they are each responsible
for making their own independent judgments with respect to any such transactions
and that any opinions or views expressed by the Manager to the Company regarding
such transactions, including, but not limited to, any opinions or views with
respect to the price or market for the Company’s securities, do not constitute
advice or recommendations to the Company.  The Company hereby waives and
releases, to the fullest extent permitted by law, any claims that the Company
may have against the Manager with respect to any breach or alleged breach of any
fiduciary or similar duty to the Company in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions.
 
SECTION 13. Press Releases and Disclosure.  The Company may issue a press
release in compliance with Rule 134 under the Securities Act describing the
material terms of the transactions contemplated hereby as soon as practicable
following the date hereof, and may file with the Commission a Current Report on
Form 8-K describing the material terms of the transaction contemplated hereby,
and the Company shall consult with the Manager prior to making such disclosures,
and the parties shall use all reasonable efforts, acting in good faith, to agree
upon a text for such disclosures that is reasonably satisfactory to all
parties.  No party hereto shall issue thereafter any press release or like
public statement (excluding any disclosure required in reports filed with the
Commission pursuant to the Exchange Act) related to this Agreement or any of the
transactions contemplated hereby without the prior written approval, except as
may be necessary or appropriate in the opinion of the party seeking to make
disclosure to comply with the requirements of applicable law, regulation or
stock exchange rules.  If any such press release or like public statement is so
required, the party making such disclosure shall consult with the other party
prior to making such disclosure, and the parties shall
 

 
29

--------------------------------------------------------------------------------

 

use all reasonable efforts, acting in good faith, to agree upon a text for such
disclosure that is reasonably satisfactory to all parties.
 
SECTION 14. Adjustments for Stock Splits.  The parties acknowledge and agree
that all share related numbers contained in this Agreement shall be adjusted to
take into account any stock split effected with respect to the Shares.
 
SECTION 15. Entire Agreement.  This Agreement constitutes the entire agreement
and supersedes all other prior and contemporaneous agreements and undertakings,
both written and oral, among the parties hereto with regard to the subject
matter hereof.
 
SECTION 16. Counterparts.  This Agreement may be signed by the parties in one or
more counterparts which together shall constitute one and the same agreement
among the parties.
 
SECTION 17. Law; Construction.  This Agreement and any claim, counterclaim or
dispute of any kind or nature whatsoever arising out of or in any way relating
to this Agreement (“Claim”), directly or indirectly, shall be governed by, and
construed in accordance with, the internal laws of the State of New York.
 
SECTION 18. Headings.  The Section headings in this Agreement have been inserted
as a matter of convenience of reference and are not a part of this Agreement.
 
SECTION 19. Submission to Jurisdiction.  Except as set forth below, no Claim may
be commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Company
consents to the jurisdiction of such courts and personal service with respect
thereto.  The Company hereby consents to personal jurisdiction, service and
venue in any court in which any Claim arising out of or in any way relating to
this Agreement is brought by any third party against the Manager or any
indemnified party.  Each of the Manager and the Company (on its behalf and, to
the extent permitted by applicable law, on behalf of its stockholders and
affiliates) waives all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement.  The Company agrees that a final judgment
in any such action, proceeding or counterclaim brought in any such court shall
be conclusive and binding upon the Company and may be enforced in any other
courts to the jurisdiction of which the Company is or may be subject, by suit
upon such judgment.
 
SECTION 20. Successors and Assigns.  This Agreement shall be binding upon the
Manager and the Company and their successors and assigns and any successor or
assign of any substantial portion of the Company’s and the Manager’s respective
businesses and/or assets.
 

 
30

--------------------------------------------------------------------------------

 



 
SECTION 21. Miscellaneous.  The Manager, an indirect, wholly-owned subsidiary of
UBS AG, is not a bank and is separate from any affiliated bank, including any
U.S. branch or agency of UBS AG.  Because the Manager is a separately
incorporated entity, it is solely responsible for its own contractual
obligations and commitments, including obligations with respect to sales and
purchases of securities.  Securities sold, offered or recommended by the Manager
are not deposits, are not insured by the Federal Deposit Insurance Corporation,
are not guaranteed by a branch or agency, and are not otherwise an obligation or
responsibility of a branch or agency.
 
Lending affiliates of the Manager have or may in the future have lending
relationships with issuers of securities underwritten or privately placed by the
Manager.  Prospectuses and other disclosure documents for securities
underwritten or privately placed by the Manager may disclose the existence of
any such lending relationships and whether the proceeds of the issue may be used
to repay debts owed to affiliates of the Manager.
 

 
31

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the understanding between the Company and
the Manager, please so indicate in the space provided below for that purpose,
whereupon this Agreement and your acceptance shall constitute a binding
agreement between the Company and the Manager.  Alternatively, the execution of
this Agreement by the Company and its acceptance by or on behalf of the Manager
may be evidenced by an exchange of telegraphic or other written communications.
 
Very truly yours,
 
 
THE EMPIRE DISTRICT ELECTRIC COMPANY
 
 
By:
/s/ Gregory A. Knapp        
 
Name:  Gregory A. Knapp
 
Title:    Vice President – Finance and
 
             Chief Financial Officer

 
ACCEPTED as of the date
first above written
 
UBS SECURITIES LLC
       
By:
/s/ Jonathan Schmudmak        
 
Name:  Jonathan Schudmak
 
Title:  Director
   



UBS SECURITIES LLC
       
By:
/s/ Ahmet Ugurlu            
 
Name:  Ahmet Ugurlu
 
Title:  Associate Director
   







 
 
 
